Title: From Thomas Jefferson to Jonathan Thompson, 30 September 1825
From: Jefferson, Thomas
To: Thompson, Jonathan


Dear Sir
Monto
Sep. 30. 25.
You will by this time I hope have recieved from Colo Peyton the sum ofthe freight duty & charges for the 6. boxes of marble recieved from Mr Appleton on my own private account. this you will observe covers the new as well as the old duties, as to which I make no demurrer in what concerns my six; and I wait only your answer to mine of the 13th on the suspension of the new duties as to those for the University, to have immediately remitted the old duties, freight and charges. The remission we propose to claim of those  Paid ex post facto shall be moved in Congress immediately on their meeting. Accept the assurance of my great esteem and respect.Th: J.